Locher, J.,
concurring. I reluctantly concur in today’s decision. Under R.C. 5713.08 the proper result has been reached. However, it is my view that this is an absurd result and that the General Assembly should take steps to prevent such an absurd outcome from occurring in the future.
In this action, the taxpayer purchased the property a mere twenty-six days after the tax became a lien on the property. The property was then leased to the Ohio Department of Natural Resources to become a part of a state lakefront park. Undoubtedly, the property has been devoted to a public purpose since it was purchased. Despite these facts, the instant taxpayer is being required to pay property taxes for almost the entire year on property that would surely be found to be exempt from taxation.
As a political subdivision, the real taxpayers who are injured by this statute are the citizens of this political subdivision. Thus, the very citizens for *298whom the recreational parks are being provided end up footing the bill for more taxes on property that is essentially exempt from state taxation. In the absence of any action by the General Assembly, citizens throughout this state will continue to be economically harmed on the simple basis of the date of purchase.
The law may dictate the result reached today. However, it is a result that is unfair and inequitable. Only the General Assembly possesses the power to correct such an absurdity and I strongly urge it to do so.
Wright, J., concurs in the foregoing concurring opinion.